Citation Nr: 0004588	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-44 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied entitlement to a total rating evaluation 
based upon individual unemployability.  The veteran has since 
moved and jurisdiction has been transferred to the New 
Orleans, Louisiana RO.

In December 1996, the Board remanded the issue to the RO for 
further development.  Accordingly, the requested developments 
have been accomplished to the extent possible and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service connection is in effect for venous insufficiency 
right lower extremity, and venous insufficiency left lower 
extremity, each evaluated at 30 percent disabling; shell 
fragment wound (SFW), right upper thigh, evaluated at 10 
percent disabling; and defective hearing, bilateral, 
evaluated as noncompensable. The combined evaluation is 60 
percent, to include the bilateral factor.  These ratings have 
all be assigned and stable since April 1987 when service 
connection was established.

3.  The veteran has employment experience as a security 
guard, paper carrier, and janitor.  He last worked full-time 
in 1993 and reportedly completed high school.

4.  The veteran has non-service connected ulcer, heart, and 
low back pathology.  The service connected disabilities are 
not so disabling as to prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
rating on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

It is contended that the veteran's service-connected 
disabilities prevent him from securing or following any 
substantially gainful occupation. The veteran in his appeal 
to the Board dated in June 1993 asserted that he cannot stand 
for long periods of time due to pain and had been unable to 
find a job.  

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341. In determining whether an individual is 
unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified. Such consideration 
would include education and occupational experience. Age may 
not be considered a factor. 38 C.F.R. § 3.341. 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (1999). The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment. 
See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a) 
(1999).

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
is at least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999). For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:

(1) Disabilities of one or both upper extremities, or one or 
both lower extremities, including the bilateral factor, if 
applicable,

(2) Disabilities resulting from common etiology or a single 
accident,

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of war. 38 
C.F.R. § 4.16(a).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Service connection is in effect for venous insufficiency 
right lower extremity, and venous insufficiency left lower 
extremity, both evaluated at 30 percent disabling; shell 
fragment wound, right upper thigh, evaluated at 10 percent 
disabling; and defective hearing, right as noncompensable.  
The combined evaluation is 60 percent, to include the 
bilateral factor. As the veteran has bilateral lower 
extremities disabilities rated as each 30 percent disabling 
and 10 percent disabling, with consideration of the bilateral 
factor, this combines to a single service-connected 
disability ratable at 60 percent and meets the above cited 
requirement.  It is noted that all ratings were assigned 
effective April 1987, when service connection was initially 
granted.

While this appeal was pending, the applicable rating criteria 
for disorders of the cardiovascular system, 38 C.F.R. § 4.104 
et seq., was amended effective January 12, 1998.  See 62 Fed. 
Reg. 65,207- 65, 244 (December 11, 1997).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the appellant than the prior regulation, and, if so, the 
Board must apply the more favorable regulation.  VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board concludes that the earlier version is more 
favorable to the veteran when applied to the veteran's 
individual case.  Accordingly, the Board will adjudicate the 
veteran's claim pursuant to the regulations in effect prior 
to January 1998. 

Of record is an August 1997 decision by the Social Security 
Administration (SSA) which shows that the veteran was awarded 
disability benefits effective from January 1997.  At that 
time, SSA determined that the veteran had not engaged in 
substantial gainful activities since January 1997. SSA found 
that the medical evidence established that the veteran 
suffered from obesity with associated range of motion 
limitation of the spine and degenerative changes of the 
spine.

A review of the record does not show that the veteran has 
undergone any recent treatment specifically for his service 
connected disorders.  He has been receiving ongoing medical 
treatment for various disorders including coronary artery 
disease, hypertension, degenerative changes of the lower 
back, bleeding ulcers, tobacco abuse, marked obesity, peptic 
ulcer disease, herniated disc, L4-5.  These are not shown to 
be related to the service connected disabilities or otherwise 
service connected at this time.  

Further, it is noted that the appellant's service connected 
disorders have been essentially stable since the initial 
ratings were assigned.  It is also noted that he was 
gainfully employed in the immediate post-service period with 
these disorders.  As noted above, significant treatment of 
the service connected disorders has not been recently shown.  
The veteran has not shown that his service connected 
disorders are worse to the extent that they alone render him 
unable to be employed.

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA in 
August 1992, shows that the veteran was still employed, 
although he claimed he could not work due to phlebitis, legs, 
bilaterally.  He reported 4 years of high school.  In VA Form 
9, Appeal to the Board dated in June 1993, he reported 
quitting his job that month due to leg pain.

In a VA examination in June 1994, the veteran reported being 
hospitalized in Vietnam for a shrapnel wound, right thigh.  
He was in bed for 58 days, and apparently developed 
thrombophlebitis in the legs at that time.  He did not become 
aware of it until 8 or 9 years later when he was informed 
that his symptoms of pain and swelling were related to his 
injury.  He underwent bypass surgery after a heart attack the 
previous year.  He complained that his feet and legs remained 
swelled.  He had constant burning and cramps in his legs.  

The examiner noted the veteran was massively obese.  There 
was moderate swelling of both calves, with no edema of the 
feet.  There was somewhat diminished peripheral pulsations 
with no ulceration or marked saphenous variscosities.  There 
was a surgical scar from harvesting of the right saphenous 
veins during the coronary bypass procedure.  There was an 
approximately 10-cm. scar over the anterior aspect, left 
thigh extending medially and inferiorly, with a 2x3 cm. 
depressed area with apparent fixation to the underlying 
tissue.  This was the result of the SFW wound in service.  
There was  no damage noted to tendons, bones, joints, muscles 
or nerves. 

A Doppler study dated in July 1994 found no evidence of 
venous insufficiencies, with normal venous flow in the 
femorals, and popliteals bilaterally.

In a VA examination in May 1997, the examiner noted the 
veteran to be 5 feet 9 inches tall and weighing 315 pounds.  
The claims file was reviewed and the SFW in service was 
noted, as well as the extended hospitalization.  The veteran 
complained of phlebitis in the lower legs and feet, and 
ruptured discs in his spine, as well as ulcers.  He underwent 
a coronary artery bypass graft in 1993, and a left inguinal 
hernia repair in 1973. 

The examiner noted no venous stasis hyperpigmentation. The 
veteran was noted to have a large 20 cm., crescent shaped  
scar on the right anterior upper thigh with a 1 to 2 cm 
indented area. There also was a scar on the left lower leg 
from a vein harvest for the coronary artery bypass.  The 
veteran was noted to be overweight most of his life.  He had 
swelling in his lower extremities since 1983, which increases 
with standing, left greater than right.  This would be 
expected due to the vein harvesting from the left leg.  It 
was opined that the swelling also could be secondary to 
venous stasis due to his tremendous weight.  

The examiner noted no signs of adhesion of the scars, pain, 
or muscle herniation.  There was no signs of damage to the 
tendons, bones, joints, and nerves.  His strength was good, 
and he was able to walk on the balls of his feet, and heels.  
The residuals of the SFW were well healed and did not appear 
to be a problem. There were no signs of limitation of motion 
noted. The veteran had lower extremities hair growth which 
appeared equal and normal, with no sign of color or 
temperature changes.  Pulsation of the dorsum of the feet 
appeared normal.  

The examiner noted a normal Doppler study in 1994, and opined 
that the veteran's phlebitis was secondary to his weight.  
His venous stasis was also due to the weight, and left leg 
vein harvest.  The examiner opined that it did not appear 
that the lower extremities disabilities should preclude the 
veteran from employment,  Standing for limited amounts of 
time should be appropriate.  The use of TED, or compression 
hose was recommended to help decrease lower extremities 
swelling and prevent any further phlebitis problems. 

The diagnoses was venous stasis, lower legs due to obesity ( 
weight 315 pounds); S/P CABG with vein graft, left lower leg 
(1993); S/P left inguinal hernia repair; S/P mine wound 
injury, upper right thigh, well healed;  The examiner added 
that the SFW wound was not the causing venous insufficiency.  
Any disabilities associated with venous stasis was due to his 
obesity and coronary artery disease.  

In evaluating the veteran's claim, the Board stresses that 
only disabilities stemming from the service-connected 
conditions, namely bilateral venous insufficiency, the GSW, 
right thigh, and defective hearing may be considered.  The 
Board also notes that the veteran has several other serious 
disabilities, including coronary artery disease, 
hypertension, degenerative changes of the lower back, peptic 
ulcer disease, bleeding ulcers, marked obesity, and herniated 
disc, L4-5, which are not shown to be related to service 
connected disability or otherwise service connected at this 
time.  

It is noted that there is an employer's statement on file 
which revealed that the appellant left work secondary to pain 
in the legs.  While there may be some jobs that the appellant 
can not perform secondary to his service connected disorders, 
it is not shown that he is precluded from all employment 
secondary to those disorders.  Some employment interference 
is recognized by the assignment of the 60 percent rating for 
his service connected disablement.  As noted, non-service 
connected disorders and advancing age are not for 
consideration in assigning this benefit.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence reflects that the veteran's service 
connected disabilities do result in significant industrial 
impairment. However, this fact is reflected in the current 
rating of 60 percent. After reviewing the current medical 
evidence, it is the Board's judgment that the degree of 
disability resulting from the veteran's service connected 
disorders is not so debilitating as to prevent him from 
obtaining and maintaining substantially gainful employment 
consistent with his education and occupation experience.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


